Name: 81/996/EEC: Commission Decision of 27 November 1981 approving the plan for the accelerated eradication of classical swine fever, presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  agricultural activity;  Europe; NA;  means of agricultural production
 Date Published: 1981-12-17

 Avis juridique important|31981D099681/996/EEC: Commission Decision of 27 November 1981 approving the plan for the accelerated eradication of classical swine fever, presented by the Kingdom of Belgium (Only the French and Dutch texts are authentic) Official Journal L 362 , 17/12/1981 P. 0042 - 0042COMMISSION DECISION of 27 November 1981 approving the plan for the accelerated eradication of classical swine fever, presented by the Kingdom of Belgium (Only the Dutch and French texts are authentic) (81/996/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 3 thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (2), and in particular Article 5 thereof, Whereas, by letter dated 3 July 1981, the Kingdom of Belgium communicated to the Commission a plan for the accelerated eradication of classical swine fever; Whereas the plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), and with Directive 80/1095/EEC ; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee ; whereas the EAGGF Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for the accelerated eradication of classical swine fever, presented by Belgium is hereby approved. Article 2 Belgium shall bring into force by 1 January 1982 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 27 November 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 325, 1.12.1980, p. 1. (2) OJ No L 325, 1.12.1980, p. 5. (3) OJ No L 47, 21.2.1980, p. 11.